  Case 1:20-cv-00294-JTN-PJG ECF No. 14 filed 06/19/20 PageID.63 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 THOMAS HUBBARD,

        Plaintiff,
                                                                    Case No. 1:20-cv-294
 v.
                                                                    HON. JANET T. NEFF
 ABBOTT BAILBONDS AGENCY, LLC,
 et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This case is scheduled for a Pre-Motion Conference on June 24, 2020, concerning

Defendants’ proposed Motion to Dismiss (ECF No. 3). Upon further review, and in light of the

extraordinary conditions resulting from the COVID-19 pandemic of 2020, the Court determines

that a Pre-Motion Conference is unnecessary, and the Court will issue a briefing schedule for

Defendants’ proposed Motion. Therefore:

       IT IS HEREBY ORDERED that the parties shall proceed with briefing Defendants’

proposed Motion to Dismiss under Rule 12(b)(6), limited to the federal claims only (Counts II and

III) and the grounds raised for dismissal, in accordance with the following schedule:

       (1)     Defendants’ Motion and Brief, not to exceed 20 pages, shall be served and a proof
               of service filed not later than August 5, 2020;

       (2)     Plaintiff’s Response, not to exceed 20 pages, shall be served and a proof of service
               filed within 28 days of service of the Motion;

       (3)     Defendants’ Reply, if any, not to exceed 7 pages, shall be served and a proof of
               service filed within 14 days of service of the Response; and

       (4)     The parties shall electronically file their respective motion papers as soon as the
               motion is fully briefed.
   Case 1:20-cv-00294-JTN-PJG ECF No. 14 filed 06/19/20 PageID.64 Page 2 of 3



        IT IS FURTHER ORDERED that the parties’ briefs shall cite authority to support their

positions that Maynard v. Kear, 474 F. Supp. 794 (N.D. Ohio 1979), is/is not “old case law” (see

ECF No. 12 at PageID.48-49), and shall otherwise present specific, factually and legally on-point

authority (not general legal propositions) to support their arguments, which shall concisely

address/be responsive to the grounds for dismissal.

        IT IS FURTHER ORDERED that the Court reserves the issue of supplemental jurisdiction

over the state law claims (Count I) pending its decision on the dismissal of the federal claims.

        IT IS FURTHER ORDERED that as feasible, before serving their motion papers, the

parties shall collaborate on a single Joint Statement of Material Facts, setting forth in numbered

paragraphs, short and concise statements of the key underlying, undisputed facts. The Joint

Statement shall be filed as a separate document on CM/ECF. If the parties rely on additional facts

to support their arguments, those facts shall be set forth in their respective motion briefs.

        IT IS FURTHER ORDERED that if any exhibits are considered appropriate, the parties

shall collaborate and file a Joint Exhibit Book to avoid duplicative exhibits.

        IT IS FURTHER ORDERED that the parties shall adhere to this Court’s Local Civil Rule

10.9 when referencing a page of the record. See W.D. Mich. LCivR 10.9.

        IT IS FURTHER ORDERED that Defendants shall provide chambers with one three-ring

binder containing single-sided paper courtesy copies of the respective dispositive motion papers,

including the motion, the response, any reply, and any exhibits, after electronic filing (i.e., with the

CM-ECF PageID header), and properly tabbed. The binder shall be submitted directly to Judge

Neff’s chambers.

        IT IS FURTHER ORDERED that the parties shall otherwise adhere to the requirements

for briefing and filing dispositive motions, as set forth in Judge Neff’s Information and Guidelines

for Civil Practice, available on the Court’s website (www.miwd.uscourts.gov).
                                              Page 2 of 3
   Case 1:20-cv-00294-JTN-PJG ECF No. 14 filed 06/19/20 PageID.65 Page 3 of 3



        IT IS FURTHER ORDERED that the June 24, 2020 Pre-Motion Conference is

CANCELLED.

        IT IS FURTHER ORDERED that the time for Defendants to file their responsive pleading

to Plaintiff’s complaint is extended until fourteen (14) days after the Court’s decision on Defendants’

motion to dismiss, or until further order of the Court.



Dated: June 19, 2020                                             /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge




                                             Page 3 of 3
